Citation Nr: 0639781	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical services provided by the Mayo Regional Hospital on 
November 28, 2004.  



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from May 8, 1967 to 
December 20, 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 
determination by the Department of Veterans Affairs Medical 
Center (VAMC) in Togus, Maine, that the veteran was not 
entitled to payment or reimbursement for the cost of private 
medical expenses incurred on November 28, 2004.  The veteran 
subsequently appealed that decision.  


FINDINGS OF FACT

1.  The veteran is not service connected for any disability.  

2.  The veteran incurred medical expenses at a private 
medical facility on November 28, 2004.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on November 28, 2004, was not 
authorized prior to the veteran's undergoing that treatment.  

4.  The evidence of record establishes that the emergency 
room care rendered to the veteran on November 28, 2004, at 
Mayo Regional Hospital was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to her life or health.  



CONCLUSION OF LAW

The criteria for reimbursement of, or payment for medical 
expenses incurred on November 28, 2004, have not been met.  
38 U.S.C.A. §§ 1728, 5102, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 17.120 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
or her claim, as well as the evidence VA will attempt to 
obtain and which evidence he/she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

By letter dated in January 2005, the Medical Center provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that she has that pertains to the claim.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Entitlement to payment or reimbursement of private 
medical expenses incurred on November 28, 2004.  

Of record is a report of telecare from the VA medical center 
in Togus, Maine, dated November 28, 2004, indicating that the 
veteran called the VA clinic at 9:50 AM, complaining of 
sciatic pain down the left leg.  She reported 2 days of 
inflammation, and described shooting pain unrelieved by 
ibuprofen; she described the pain as a 6 on a scale of 1 to 
10.  At that time, the veteran was informed that she would 
incur the cost of any emergency care; she was given home care 
instructions and advised to call back if the pain became 
intolerable or if she had any additional questions.  She 
agreed with the plan.  

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to the emergency room 
at the Mayo Regional Hospital on November 28, 2004 at 1:30 
PM.  The record reflects that the veteran went to the 
emergency room of that facility with a history of right sided 
sciatica with an acute exacerbation of the same.  The veteran 
indicated that, over the course of the last few days, the 
pain had gradually gotten worse, and she was concerned about 
it.  The veteran related that the pain had been present since 
Thursday, so it had been going on for 4 days.  She denied any 
known trauma.  It was noted that the veteran had spoken with 
her provider's staff at Togus; they recommended that she go 
down there that week, where they might try some injections in 
her back.  However, the veteran stated that she could not 
wait until the coming week to get there.  On examination, she 
was alert and in moderate distress.  The veteran described 
her pain as a 10 on a scale from 1 to 10.  It was noted that 
she had tremendous pain underneath her gluteal muscle on the 
right, none in the low back itself.  She was actually unable 
to put the leg straight down when lying flat.  The impression 
was acute sciatica.  It was noted that she got some 
improvement with injection of Ketorolac; she was discharged 
to home.  She was discharged in improved condition.  

According to the November 2005 SOC, the Togus VAMC received a 
claim for payment of medical expenses on December27, 2004.  
Later in December 2004, the claim for payment of medical 
expenses was denied by the VAMC on the basis that the veteran 
was not treated at Mayo Regional Hospital for a medical 
emergency.  This conclusion was based on a review of the 
veteran's emergency room report by a VA physician.  As 
explained in the Introduction, the veteran subsequently 
appealed the VAMC's determination.  

In a VA-9 form of January 2005, the veteran stated that she 
was in such pain that she was unable to tolerate it; she had 
no choice but to go to the emergency room for some pain 
killers.  

The record clearly indicates that service connection has not 
been established for any disability.  As noted above, the 
veteran previously sought authorization to go to a private 
facility, and was denied.  And, the evidence shows that the 
services provided at Mayo Hospital were non-emergent, for a 
non-service connected disability, and that the services were 
available at a VA facility.  Accordingly, there is no basis 
to establish entitlement to reimbursement under 38 C.F.R. 
§ 17.120.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002.  

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g).  Specifically, the veteran's condition was not 
such that if care and services were not rendered the delay 
would have been hazardous to life or health.  

Treatment records of November 28, 2004 show that the veteran 
was ambulatory, that he had been experiencing the symptoms 
for 4 days prior to seeking treatment.  Treatment required 
only an injection of Ketorolac after which she was 
discharged.  While the veteran has described the pain as 
severe, none of the medical evidence of record shows that 
delay in treatment would have placed the veteran's health in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part.  Similarly, 
a prudent lay person would not have reasonably expected that 
delay would have been hazardous to health.  

While the Board is very sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations. Because the veteran does 
not meet one of the criterion under 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  Id. Accordingly, for the reason stated above, 
reimbursement for medical treatment on November 28, 2004 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002 is denied.  


ORDER

Payment of or reimbursement for unauthorized medical services 
provided by the Mayo Regional Hospital on November 28, 2004 
is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


